Citation Nr: 1026813	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  08-11 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in May 2007 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran provided testimony at a May 2010 hearing before the 
undersigned Acting Veterans Law Judge.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence demonstrates clearly and unmistakably that the 
Veteran had knee disability prior to active service.

2.  The Veteran and the service treatment records provide 
competent and credible evidence of chronic worsening of symptoms 
of disability of the left knee during active service and 
continuing chronic symptoms from the time of discharge from 
service forward.

3.  Competent medical evidence establishes that it is at least as 
likely as not that the Veteran has current left knee disability, 
diagnosed as status post medial meniscectomy and degenerative 
osteoarthritis, that is related to injury and worsening of his 
condition during active service.





CONCLUSION OF LAW

Left knee disability, currently diagnosed as status post medial 
meniscectomy and osteoarthritis, was aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service 
connection for left knee disability, which constitutes a complete 
grant of the benefit sought on appeal.  As such, no discussion of 
VA's duty to notify or assist is necessary.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  With chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  When the disease identity 
is established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of evidentiary showing of continuity.  38 
C.F.R. § 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of 
service connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 
Vet. App. 247, 253 (1999).

However, under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A Veteran is presumed to be in sound condition when examined and 
accepted into the service except for defects or disorders noted 
when examined and accepted for service.  38 U.S.C.A. § 1111 (West 
2002).  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b).  
The presumption is rebutted where clear and unmistakable evidence 
demonstrates that the injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  Id. 

The VA Office of General Counsel and the appellate courts have 
issued clarifying precedent decisions regarding application of 
the presumption of sound condition upon entry into service.  
Under this guidance, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
The claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under the 
second prong of this rebuttal standard attaches.  VAOPGCPREC 3-
2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

The law further provides that, if a preexisting disorder is noted 
upon entry into service, the Veteran cannot bring a claim for 
service incurrence for that disorder, but the Veteran may bring a 
claim for service-connected aggravation of that disorder.  
Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, the 
provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply.  
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If a 
presumption of aggravation under section 1153 arises, due to an 
increase in a disability in service, the burden shifts to the 
government to show a lack of aggravation by establishing by clear 
and unmistakable evidence "that the increase in disability is due 
to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 
F. 3d 1089, 1096 (Fed. Cir. 2004).

VA's General Counsel has held that the provisions of 38 C.F.R. 
§ 3.306(b), providing that aggravation may not be conceded unless 
the pre-existing condition increased in severity during service, 
are not inconsistent with 38 U.S.C.A. § 1111.  Section 3.306(b) 
properly implements 38 U.S.C.A. § 1153, which provides that a 
pre-existing injury or disease will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  The requirement of an increase in 
disability in 38 C.F.R. § 3.306(b) applies only to determinations 
concerning the presumption of aggravation under 38 U.S.C.A. 
§ 1153 and does not apply to determinations concerning the 
presumption of sound condition under 38 U.S.C.A. § 1111.  38 
U.S.C.A. § 1111 requires VA to bear the burden of showing the 
absence of aggravation.  VAOPGCPREC 3-2003; see also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This includes 
medical facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

The standard of proof to be applied in decisions on claims for 
Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002).  A claimant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits 
and the evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

On service entrance examination in May 1953, the Veteran was 
diagnosed as having a history of acute internal derangement of 
the left knee in April 1952.  The examiner opined that there was 
no recurrence and physical examination was negative, except for 
mild atrophy.  As such, the Board finds that the disability was 
noted at service entry.  However, the Board finds highly credible 
the Veteran's report that he did have continuing symptoms of what 
was diagnosed as internal derangement of the left knee upon entry 
into active service.  The Veteran provided detailed testimony and 
a description of pre-service treatment at his May 2010 Board 
hearing.  Further, service treatment records recount a history of 
left knee problems prior to service and continuing into service.  
He was seen for left knee complaints in July 1953, December 1953, 
and April 1954.  In December 1953 he was referred to the 
orthopedic clinic for investigation of cartilage in the left 
knee, and was referred to the physical therapy clinic by the 
orthopedist two times weekly for strengthening of the left thigh 
muscle.  X-rays of the left knee in July 1953 and April 1954 were 
negative except that an April 1954 X-ray of the knees showed 
slight demineralization on the AP views.  At his April 1955 
service discharge examination, although clinical evaluation of 
the knee was indicated to be normal, the Veteran complained of 
continuing left knee problems, and the Veteran was diagnosed as 
having a trick left knee, incurred in 1952, that had existed 
prior to service.  No opinion was provided as to whether the 
condition was aggravated during active service.

The Board finds that the evidence as described in the preceding 
paragraph demonstrates that the Veteran had left knee disability 
upon entry into active service; further, the Veteran's internal 
derangement of the left knee was noted upon entry into active 
service and atrophy of the left leg associated with this 
disability was noted as clinically present at that time.  
Consequently, the presumption of sound condition of the left knee 
upon entry into service is not for application in the instant 
case.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Veteran has submitted a significant quantity of articles from 
the Internet regarding knee disabilities.  Worthy of note are 
articles from WebMD.com that includes what the Board regards as 
reliable, competent and credible assertions that routine X-rays 
do not reveal a meniscal tear, and that a torn meniscus can 
result in catching, popping, locking, the knee feeling wobbly or 
unstable, problems straightening the knee, and swelling and 
stiffness.  Thus, the fact that X-rays were negative during 
active service is not evidence against the Veteran having 
experienced a tear of the meniscus during active service, and the 
Veteran's described symptoms during service are consistent with 
what are described as the characteristic symptoms of a meniscal 
tear.

Medical statements dated in January 2007 from E.C., MD., recount 
the Veteran's history of problems with the left knee in service, 
a post-service arthroscopic lateral meniscectomy in 2006, and 
current left knee problems.  

In March 2007, the Veteran listed treatment providers for his 
left knee disability from the 1960s forward.

A VA record of primary care routine examination in September 2007 
includes a complaint of discomfort in the left knee.  Among the 
treating VA physician's many impressions was that the Veteran had 
a displaced bucket handle tear of the medial meniscus from an 
injury that occurred apparently during the Korean War that was 
left untreated for many years, and that the Veteran was status 
post arthroscopic surgery in January 2006. 

At a VA examination in April 2007, the examiner recounted the 
Veteran's history of knee problems during service and post-
service medical history.  He diagnosed the Veteran as having 
osteoarthritis of the left knee, and status post partial lateral 
meniscectomy of the left knee.  No opinion on the subject of 
medical nexus was provided.

In a lay statement dated in March 2008, a "Past Commander" at 
AMVETS wrote that he had known the Veteran at AMVETS since the 
early 1960s and that the Veteran had always walked with a limp or 
seemed to have problems with his leg since that time.

In a written note dated in April 2010, E.C., M.D., related the 
Veteran's medical history, to include his having been noted to 
have possible internal derangement of the left knee upon entrance 
into active service, and the Veteran having "managed to tough it 
out" through military service.  Dr. E.C. opined that it was 
likely that during this period of time the stresses applied to 
the Veteran's left knee during infantry and the years to follow 
may have been the initial initiating causes for development of 
not only the torn medial meniscus that was removed, but also 
progression to the Veteran's current condition, which was 
degenerative arthritis primarily at the lateral compartment of 
the left knee joint.  

The Board finds the medical history recounted by Dr. E.C. to be 
reasonably accurate and his medical impression to be competent, 
supported by a rationale, and of significant probative weight.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008)

The September 2007 impression of a VA physician discussed above 
also indicates that the Veteran's current disability is related 
to service, but does not mention the Veteran's left knee problems 
at entry into service, and therefore is of a lesser probative 
weight.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
305 (2008) (finding in part that the Board had properly 
discounted the probative value of a physician's opinion that had 
overlooked key pertinent medical evidence, and that the lack of a 
reasoned medical explanation is a significant factor in assessing 
the value of a medical opinion).

There is essentially no medical opinion evidence against the 
Veteran's claim, insofar as there is no medical opinion that the 
Veteran's left knee disability was not aggravated during active 
service.  

The Board finds the Veteran's lay statements and hearing 
testimony competent and credible as to whether his condition 
chronically worsened during service, and further notes instances 
of treatment in July 1953 and April 1954, and a referral to the 
orthopedic clinic and treatment by physical therapy in December 
1953, as additional evidence of a worsening condition during 
active service.  The diagnosis of trick knee at discharge from 
active service in April 1955 and notations of continuing 
complaints of left knee problems at that time is additional 
evidence corroborating the Veteran's descriptions of chronically 
worsened symptoms during service through the time of discharge 
from service.

In sum, on the basis of all the evidence of record pertaining to 
the manifestations of the disability prior to, during and 
subsequent to service, the Board finds that the evidence is at 
least in equipoise as to whether the Veteran's left knee 
disability worsened during active service--based on competent 
medical opinion evidence, notations in the service treatment 
records, and the Veteran's lay testimony.  This gives rise to the 
presumption of aggravation, pursuant to 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306, which can only be rebutted by clear and 
unmistakable evidence that the worsening was due to natural 
progress of the disease.  See 38 C.F.R. § 3.306(b).  In the 
absence of any significant evidence indicating that the Veteran's 
chronic worsening of left knee disability during service was due 
to natural progress of the disease, and with the support of the 
Veteran's competent and credible lay testimony as to continuous 
symptoms from the time of service forward, and competent private 
and VA medical evidence of record of a link between injury and 
strain during active service and currently diagnosed left knee 
disability, the Board finds that the criteria for service 
connection for left knee disability by aggravation are met.  

Accordingly, service connection for left knee disability, 
currently diagnosed as status post medial meniscectomy and 
degenerative arthritis, is warranted. 


ORDER

Entitlement to service connection for left knee disability, 
currently diagnosed as status post medial meniscectomy and 
degenerative arthritis, is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


